DETAILED ACTION
		Response to Amendment
 The amendment filed on 04/15/2021 has been entered and considered by Examiner. Claims 1, 3-11, 13-24, and 26 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William W. Kidd on 06/09/2022.
The application has been amended as follows:
Title: -- METHOD AND APPARATUS FOR 
1.	(Currently Amended) A method implemented at an application server, comprising:
sending to a network device a create request related to a session between the application server and a user equipment (UE), including a Media Access Control (MAC) address of the UE and at least one Ethernet flow information of the UE, wherein the create request indicates setting a chargeable party at a session set-up; 
receiving a create response indicating whether the create request is granted or not granted from the network device;
sending to the network device a chargeable party update request including the at least one Ethernet flow information of the UE; and
receiving a chargeable party update response indicating whether the chargeable party update request is granted or not granted from the network device.
2-3.	(Cancelled)
4.	(Currently Amended) The method according to claim 1, wherein the chargeable party update request comprises a Nnef_ChargeableParty_Update request and the chargeable party update response comprises a Nnef_ChargeableParty_Update response.
5.	(Currently Amended) The method according to claim 1, wherein the chargeable party update request is included in a Hypertext Transfer Protocol (HTTP) PATCH message.
6-7.	(Cancelled) 
8.	(Currently Amended) The method according to claim 1, wherein the create request comprises a Nnef_ChargeableParty_Create request, and the create response comprises a Nnef_ChargeableParty_Create response, wherein UE Internet protocol (IP) address and Description of application flows in the Nnef_ChargeableParty_Create request are replaced with the MAC address of the UE and at least one Ethernet flow information of the UE respectively.
9.	(Previously Presented) The method according to claim 1, wherein the create request is included in a Hypertext Transfer Protocol (HTTP) POST message.
10.	(Previously Presented) The method according to claim 1, wherein the application server comprises an application function (AF) and the network device comprises a Network Exposure function (NEF).
11.	(Currently Amended) A method implemented at a network device, comprising:
receiving from an application server a create request related to a session between an application server and a user equipment (UE), including a Media Access Control (MAC) address of the UE and at least one Ethernet flow information of the UE, wherein the create request indicates setting a chargeable party at a session set-up;
sending an authorization request to another network device to determine whether to authorize the create request; 
sending a create response indicating whether the create request is granted or not granted to the application server;
receiving from the application server a chargeable party update request including the at least one Ethernet flow information of the UE;
sending an authorization request to the another network device to determine whether to authorize the chargeable party update request; and
sending a chargeable party update response indicating whether the chargeable party update request is granted or not to the application server.
12-13.	(Cancelled)
14.	(Currently Amended) The method according to claim 11, wherein a corresponding authorization request comprises a Npcf_PolicyAuthorization_Create request or a Npcf_PolicyAuthorization_Update request, and wherein an Internet protocol (IP) address of the UE in the Npcf_PolicyAuthorization_Create request is replaced with the MAC address of the UE.
15.	(Currently Amended) The method according to claim 11, wherein the chargeable party update request comprises a Nnef_ChargeableParty_Update request and the chargeable party update response comprises a Nnef_ChargeableParty_Update response.
16.	(Currently Amended) The method according to claim 11, wherein the chargeable party update request is included in a Hypertext Transfer Protocol (HTTP) PATCH message.
17-19.	(Cancelled) 
20.	(Currently Amended) The method according to claim 11, wherein the authorization request comprises a Npcf_PolicyAuthorization_Create request, and wherein an Internet protocol (IP) address of the UE in the Npcf_PolicyAuthorization_Create request is replaced with the MAC address of the UE.
21.	(Currently Amended) The method according to claim 11, wherein the create request comprises a Nnef_ChargeableParty_Create request, and the create response comprises a Nnef_ChargeableParty_Create response, wherein UE Internet protocol (IP) address and Description of application flows in the Nnef_ChargeableParty_Create request are replaced with the MAC address of the UE and at least one Ethernet flow information of the UE respectively.
22.	(Previously Presented) The method according to claim 11, wherein the create request is included in a Hypertext Transfer Protocol (HTTP) POST message.
23.	(Previously Presented) The method according to claim 11, wherein the application server comprises an application function (AF), the network device comprises a Network Exposure function (NEF), and the another network device comprises a Policy Control Function (PCF).
24.	(Currently Amended) An apparatus implemented at an application server, comprising:
a processor; and
a memory coupled to the processor, said memory containing instructions which, when executed by said processor, cause said apparatus to:
send to a network device a create request related to a session between the application server and a user equipment (UE), including a Media Access Control (MAC) address of the UE and at least one Ethernet flow information of the UE, wherein the create request indicates setting a chargeable party at a session set-up; 
receive a create response indicating whether the create request is granted or not from the network device;
send to the network device a chargeable party update request including the at least one Ethernet flow information of the UE; and
receive a chargeable party update response indicating whether the chargeable party update request is granted or not granted from the network device.
25.	(Cancelled)
26.	(Currently Amended) An apparatus implemented at a network device, comprising:
a processor; and
a memory coupled to the processor, said memory containing instructions which, when executed by said processor, cause said apparatus to:
receive from an application server a create request related to a session between an application server and a user equipment (UE), including a Media Access Control (MAC) address of the UE and at least one Ethernet flow information of the UE, wherein the create request indicates setting a chargeable party at a session set-up;
send an authorization request to another network device to determine whether to authorize the create request;
send a create response indicating whether the create request is granted or not to the application server;
receive from the application server a chargeable party update request including the at least one Ethernet flow information of the UE;
send an authorization request to the another network device to determine whether to authorize the chargeable party update create request; and
send a chargeable party update response indicating whether the chargeable party update request is granted or not to the application server.

Allowable Subject Matter
Claims 1, 4, 5, 8-11, 14-16, 20-24, and 26 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Qiao 721 discloses  a policy control function may determine a policy and charging control rule comprising one or more Ethernet source MAC addresses and a quality of service policy. The policy control function may send the policy and charging control rule to a session management function to provide an Ethernet PDU session for a wireless device.
	Qiao 521 discloses an access and mobility management function, a first message comprising an Ethernet packet filter set for a wireless device. The Ethernet packet filter set comprises: source medium access control address; and a destination medium access control address. The radio access network determines, based on the Ethernet packet filter set, Ethernet header configuration parameters for the wireless device, wherein the Ethernet header configuration parameters comprise: a header compression index indicating the source medium access control address and the destination medium access control address; and Ethernet header profile configuration information element(s) comprising a profile identifier.
	Kolbe discloses allowing an enhancement of diversity of network applications in a simple way a method for operating a network, especially an IP (Internet Protocol) network, is claimed, wherein a local network is in connection with the network via a gateway and wherein a UE (User Equipment) of the local network is performing a session setup by communicating with a functional entity of the network in order to communicate with or to start a UE-related and/or session-related application.
	However, all cited prior arts of record fail to disclose in claims 1, 11, 24, and 26 “…send to a network device a create request related to a session between the application server and a user equipment (UE), including a Media Access Control (MAC) address of the UE and at least one Ethernet flow information of the UE, wherein the create request indicates setting a chargeable party at a session set-up; receive a create response indicating whether the create request is granted or not from the network device; send to the network device a chargeable party update request including the at least one Ethernet flow information of the UE; and receive a chargeable party update response indicating whether the chargeable party update request is granted or not granted from the network device” (and similar limitations)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20190102085 A1 – a set of data blocks in each of the storage apparatuses is analyzed (S504) by an algorithm analyzer corresponding to the chosen system configuration to determine a target block of each of the data blocks after relocation. An estimated data allocation map is generated based on the determined target blocks by the controller. The target blocks in the data allocation map is classified (S510) by the controller by a simulation engine based on usage frequency to generate an exploitation map. The exploitation maps are evaluated (S514) by the controller to find out a system configuration. The data blocks in the storage apparatuses is migrated (S516) by a data migrator based on optimal configuration.
	US 20190310893 A1- to receiving an input workload for scheduling by a workload manager, a set of inputs is retrieved from a storage system by a data requirements evaluator module. The data requirements evaluator module generates a list of cluster hosts ranked for performing the input workload according to data access considerations and provides the ranked list of cluster hosts to a scheduler module. The scheduler module generates a scheduling of the input workload to certain hosts within the computing cluster where the generated scheduling is optimized with the data access considerations.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642